Citation Nr: 1124892	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-24 546	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to education benefit payments under Chapter 30, Title 38 United States Code (Montgomery GI Bill or Chapter 30) for the interval period from June 3, 2009, to July 20, 2009.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1994 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Enrollment certifications from the University of Phoenix show the Veteran was enrolled from April 28, 2009, to June 2, 2009, a period of 36 days, and from July 21, 2009, to August 25, 2009, a period of 36 days.

3.  The interval period at issue from June 3, 2009, to July 20, 2009, was 48 days and exceeded the periods of time in the terms before and after the interval. 


CONCLUSION OF LAW

The criteria for education benefit payments under the Montgomery GI Bill for the interval period from June 3, 2009, to July 20, 2009, are not met.  38 U.S.C.A. § 3680 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4138(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

Statutory law provides that VA may continue to pay allowances to eligible veterans and eligible persons enrolled in courses as set forth in the statute:  (A) during periods when the schools are temporarily closed under an established policy based upon an Executive order of the President or due to an emergency situation; (B) during periods between consecutive school terms where such veterans or persons transfer from one approved educational institution to another approved educational institution for the purpose of enrolling in and pursuing a similar course at the second institution if the period between such consecutive terms does not exceed 30 days; or (C) during periods between school terms where the educational institution certifies the enrollment of the eligible veteran or eligible person on an individual term basis if (i) the period between those terms does not exceed eight weeks, and (ii) both the terms preceding and following the period are not shorter in length than the period.  38 U.S.C.A. § 3680 (West 2002 & Supp. 2010).

VA regulations provide that for payment during intervals and temporary school closings:  VA may authorize payment for an interval or for a temporary school closing that occurs within a certified enrollment period.  If a school closing that is or may be temporary occurs during an interval, VA will apply any applicable provisions in paragraphs (f)(1) through (f)(5) of this section concerning intervals and in paragraph (f)(6) of this section concerning temporary school closings.  For the purposes of this paragraph, interval means a period without instruction between consecutive school terms, quarters, or semesters or a period without instruction between a summer term and a term, quarter, or semester.  (See definitions of divisions of the school year in 38 C.F.R. § 21.4200(b).)

(1) Payment for intervals. In determining whether a student will be paid for an interval, VA will first review the provisions of paragraph (f)(2) of this section.  If none of the provisions apply, VA will review the provisions of paragraphs (f)(3), (f)(4), and (f)(5) of this section to determine if payments may be made for the interval.  In determining the length of a summer term, VA will disregard a fraction of a week consisting of 3 days or less, and will consider 4 days or more to be a full week. 

(2) Restrictions on payment for intervals.  VA will make no payment for an interval if: 
(i) The student is training at less than the half-time rate on the last day of training during the term, quarter, semester, or summer term preceding the interval; 

(ii) The student is on active duty; 

(iii) The student requests, prior to authorization of an award or prior to negotiating the check, that no benefits be paid for the interval period; 

(iv) The student's entitlement applicable to such payment will be exhausted by receipt of such payment, and it is to the advantage of the student not to receive payment; 

(v) The interval occurs between school years at a school that is not organized on a term, quarter, or semester basis, 

(vi) The student withdraws from all courses in the term, quarter, semester, or summer session preceding the interval, or discontinues training before the scheduled start of an interval in a school not organized on a term, quarter, or semester basis; or 

(vii) The student receives an accelerated payment for the term, quarter, semester, or summer session preceding the interval. 

(3) Payment for interval between periods of enrollment at different schools.  If the student transfers from one approved school for the purpose of enrolling in and pursuing a similar course at the second school, VA may make payments for an interval that does not exceed 30 days.  If the student does not enroll in a similar course at the second school, VA may not make payments for the interval. 

(4) Payment for intervals that occur at the same school. 

(i) If the student remains enrolled at the same school, VA may make payment for an interval which does not exceed 8 weeks and which occurs between: 

(A) Semesters or quarters, 

(B) A semester or quarter and a term that is at least as long as the interval, 

(C) A semester or quarter and a summer term that is at least as long as the interval, 

(D) Consecutive terms (other than semesters or quarters) provided that both terms are at least as long as the interval, or 

(E) A term and summer term provided that both the term and the summer term are at least as long as the interval. 

(ii) If the student remains enrolled at the same school, VA may make payment for an interval that does not exceed 30 days and that occurs between summer sessions within a summer term. 

38 C.F.R. § 21.4138(f) (2010). 

The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress and that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

In this case, the record includes enrollment certifications from the University of Phoenix showing the Veteran was enrolled from April 28, 2009, to June 2, 2009, and from July 21, 2009, to August 25, 2009.  In statements in support of her appeal the Veteran reported that before scheduling her break in the summer of 2009 she confirmed with her University of Phoenix Financial Advisor, the University of Phoenix VA Office, and VA directly that she would not lose benefits during the long break.  She expressed her frustration in having been provided erroneous and conflicting information.  She also asserted that the term prior to her interval actually ended on June 8, 2009, a period she reported as 42 days and which also reduced her interval period to 42 days.  

Based upon the evidence of record, the Board finds the Veteran was enrolled in an approved education program from April 28, 2009, to June 2, 2009, a period of 36 days, and from July 21, 2009, to August 25, 2009, a period of 36 days.  These dates were certified as the term dates by the Veteran's school and are considered to be probative in this case.  The Veteran's interval period at issue from June 3, 2009, to July 20, 2009, was 48 days and exceeded the periods of time in the terms before and after the interval.  The Board is sympathetic to the Veteran's claim; however, there is no apparent basis whereby education benefits for the interval at issue may be paid.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to education benefit payments under the Montgomery GI Bill for the interval period from June 3, 2009, to July 20, 2009, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


